Exhibit 10.1

EMPLOYMENT AGREEMENT

LOGO [g123923g54l64.jpg]

MF Global Holdings Ltd.

(the “Company”)

and

The person whose name and address are set out in Item 1

of the Schedule

(the “Employee”)



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made on 28 October 2010

BETWEEN:

MF Global Holdings Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

(hereinafter referred to as the “Company”); and

The person whose name and address are set out in Item 1

of the Schedule

(hereinafter referred to as the “Employee”).

OPERATIVE PROVISIONS

 

1. INTERPRETATION

 

1.1 In this Agreement, unless the contrary intention appears:

“Competitive Enterprise” means, at any time, any business enterprise that
engages (1) in any activity anywhere as a futures commission merchant, broker
dealer or similarly situated intermediary or (2) in any other business in which
the Company is engaged on the Employee’s date of termination (or, if earlier,
the date of determination of breach of Clause 17) and which represents either
more than 5% of the Company’s net revenues or 2% of the Company’s gross revenues
(in each case calculated in accordance with U.S. generally accepted accounting
principles) during the four completed fiscal quarters immediately prior to the
Employee’s date of termination (or, if earlier, the date of determination);

“Client” means any client or prospective client of the MF Global Group to whom
the Employee provided services (or was to provide services prospectively) or for
whom the Employee transacted business (or was to transact business
prospectively) during the course of the Employee’s employment with the MF Global
Group;

“control” means the power, whether held directly or indirectly, to direct or
cause the direction of the management and policies of another person through the
ownership of more than 50 percent, of the voting securities of a person;

“Directors” means the directors of the Company, and / or a Related Body
Corporate to whom this Agreement is assigned from time to time;

“MF Global Group” means the Company and Related Bodies Corporate;

“Proprietary Information” means confidential or proprietary information
concerning (1) the MF Global Group’s businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how, (2) any other
matter relating to the MF Global Group and (3) any matter relating to Clients of
the MF Global Group or other third parties having relationships with the MF

 

2



--------------------------------------------------------------------------------

Global Group. Proprietary Information may include information furnished to the
Employee orally or in writing (whatever the form or storage medium) or gathered
by inspection, in each case before or after the date of this Agreement. However,
Proprietary Information does not include information (1) that was or becomes
generally available to the Employee on a non-confidential basis, if the source
of this information was not reasonably known to the Employee to be bound by a
duty of confidentiality, (2) that was or becomes available to the public, other
than as a result of a disclosure by the Employee, directly or indirectly, that
is not authorized by the MF Global Group or (3) that the Employee independently
developed, learned, or discovered without reference to any Proprietary
Information;

“Related Body Corporate” means any body corporate directly or indirectly
controlling, controlled by, or under common control with, the Company including
any company or other corporate entity directly or indirectly controlled by the
Company;

“Related Bodies Corporate” means any two or more of such Related Body Corporate;

“Restraint Period” means the period of time described in Item 16 of the Schedule
commencing from the date of expiration or sooner termination of the Employee’s
employment under this Agreement;

“Solicit” means any direct or indirect communication of any kind that in any way
invites, advises, encourages or requests any person to take or refrain from
taking any action; and

“Term” means the period of the Employee’s employment under this Agreement.

 

1.2 1.2 In this Agreement, unless the context indicates otherwise:

 

  (a) a reference to this Agreement or another agreement or instrument includes
any amendment, modification, variation, novation, supplement or replacement of
each of them;

 

  (b) references to Clauses and the Schedule are to clauses of and the schedule
to this Agreement;

 

  (c) a reference to a statute, ordinance or other law includes regulations and
other instruments under it and consolidation amendments, re-enactments or
replacements of any of them;

 

  (d) the singular includes the plural and vice versa and words importing any
gender will be deemed to include all genders;

 

  (e) the word “person” includes a firm, a body corporate, an unincorporated
association or an authority;

 

  (f) a reference to a person includes a reference to the person’s executors,
administrators and successors;

 

  (g) if a period of time is specified and dates from a given day or the day of
an act or event, it is to be calculated exclusive of that day; and

 

  (h) a reference to a day is to be interpreted as the period of time commencing
at midnight and ending 24 hours later.

 

3



--------------------------------------------------------------------------------

1.3 Headings are inserted for convenience and do not affect the interpretation
of this Agreement.

 

2. EMPLOYMENT AND DUTIES OF EMPLOYEE

 

2.1 The Company shall employ the Employee and the Employee shall serve the MF
Global Group in the capacity described in Item 2 of the Schedule or in such
additional or substituted capacities as may from time to time be agreed upon by
the Company and the Employee.

 

2.2 The Employee shall perform such duties and exercise such powers as are
described in Item 3 of the Schedule or as are otherwise assigned to or vested in
him by the Directors, the Chief Executive Officer of the Company or any other
persons duly authorised by the Directors.

 

2.3 The Employee acknowledges and agrees that he may be required from time to
time to perform such services for any Related Bodies Corporate as may be agreed
between the Employee and the Company and that he may be required from time to
time to accept such offices in such Related Bodies Corporate as the Company may
require from time to time.

 

3. TERM OF EMPLOYMENT

 

3.1 The employment of the Employee under this Agreement shall be deemed to have
commenced in accordance with Item 4 of the Schedule and is subject to
termination by either party giving to the other notice in writing in accordance
with Item 5 of the Schedule, and as provided below.

 

3.2 The Company shall have the discretion to terminate the Employee’s employment
lawfully without any notice or on notice less than that required in Item 5 of
the Schedule by paying the Employee a sum equal to but no more than his salary
and value of vested contractual benefits in respect of that part of the period
of notice in Item 5 of the Schedule which the Company has not given to the
Employee less any appropriate tax and other statutory deductions. Should the
Company exercise its discretion to terminate this Agreement in this way, all of
the Employee’s post termination obligations contained in this Agreement and in
particular the confidentiality provisions and restrictive covenants in Clauses 8
and 17 shall remain in full force and effect.

 

3.3 The Employee represents and warrants that: (1) he has the legal right to
enter into this Agreement and to perform all of the obligations on his part to
be performed hereunder in accordance with its terms, (2) he is not a party to
any contract, agreement or understanding, written or oral, which could restrict
or prevent him from entering into this Agreement or performing all of his duties
and obligations hereunder, and (3) he is not a party to any other agreement
containing any non-competition, non-solicitation, confidentiality or other
restrictions on his activities. The Employee further represents and warrants
that, to the best of his knowledge, information and belief, he is not aware of
any action taken by him (or any failure to act) that could form the basis for a
breach of fiduciary duty or related claim against him by any current or former
employer.

 

4. REMUNERATION AND BENEFITS

 

4.1 Subject to the terms and conditions of this Agreement, the Company shall pay
to the Employee a monthly salary of the amount specified in item 6 of the
Schedule.

 

4



--------------------------------------------------------------------------------

4.2 In addition to the payment of the monthly salary under Clause 4.1, the
Company shall provide to the Employee the benefits and entitlements set out in
Item 7, Item 8, Item 9 and Item 10 of the Schedule, if any, and make the
necessary Central Provident Fund and other statutory contributions or deductions
as required by law.

 

4.3 The Employee agrees to the deduction from his salary or other sums payable
to him of all Central Provident Fund deductions, if so required under law, and
other statutory deductions as required by law, all contributions payable and
authorised by him under any fund of which he is a member, and all other amounts
that may be owed by him on any account to the Company or any Related Body
Corporate.

 

4.4 On termination of this Agreement, the MF Global Group may deduct from any
sums then owed to the Employee by way of salary or otherwise, any sums owed by
the Employee to the MF Global Group.

 

5. COMPANY’S POLICIES

The Employee shall abide by the MF Global Group’s written code of conduct and
business ethics and other written policies, procedures or guidelines relating to
personal and business conduct, as may be prescribed from time to time and a copy
of each of which will be provided to the Employee by the Company, either in hard
copy or electronically via MF Global’s corporate intranet, together with any
updates from time to time.

 

6. HOURS OF WORK AND LEAVE

 

6.1 The Employee’s working hours are specified in Item 4b of the Schedule.
Notwithstanding the foregoing, the Employee may be required to work beyond
normal business hours in order to fulfil his duties under this Agreement.

 

6.2 The Employee is entitled during the continuance of this Agreement to the
annual leave set out in Item 11 of the Schedule (in addition to the usual public
holidays) and at such time or times as may be mutually agreed between the
Employee and the Directors or any other persons duly authorised by the
Directors.

 

6.3 The Employee is entitled during the continuance of this Agreement to the
annual medical leave for illness set out in Item 15 of the Schedule.

 

7. EMPLOYEE’S DUTIES

 

7.1 The Employee shall during the Term:

 

  (a) devote the whole of his time, attention and skills to his duties under
this Agreement;

 

  (b) not provide his services to any other person other than the Company or a
Related Body Corporate or to a charitable or other non-profit or philanthropic
organisation (provided the provision of such charitable, non-profit or
philanthropic services is not inconsistent with applicable MF Global Group
policy), without the prior written consent of the Directors, the Chief Executive
Officer or any other person authorised by the Directors;

 

5



--------------------------------------------------------------------------------

  (c) other than the ownership and management of personal investments not
inconsistent with applicable MF Global Group policy, not be concerned or
interested in any Competitive Enterprise;

 

  (d) faithfully and diligently perform his duties and exercise such powers
consistent with the office to which he is appointed or as may from time to time
be assigned to or vested in him by the Directors, the Chief Executive Officer or
any other person authorised by the Directors;

 

  (e) obey all reasonable and lawful directions of the Directors, the Chief
Executive Officer and any other person authorised by the Company and comply with
all of the rules, regulations, policies and procedures of the Company and its
Related Bodies Corporate from time to time in force which are in writing and
copies of which have been provided to the Employee by the Company in accordance
with Clause. For the avoidance of doubt, the Company and/or its Related Bodies
Corporate may at their discretion modify such rules, regulations, policies and
procedures at any time, and such rules, regulations, policies and procedures
shall bind the Employee as at the date from which they take effect;

 

  (f) obey all applicable laws from time to time in force, including directions
and/or regulations of any other governmental, regulatory, or self-regulatory
authorities that may from time to time have purview over any part of the
business activities of the MF Global Group, including without limitation the
U.S. Securities and Exchange Commission, the Monetary Authority of Singapore,
the Singapore Exchange Derivatives Trading Limited and the New York Stock
Exchange; and

 

  (g) use his best endeavours to promote the business interests of the MF Global
Group and to expand its businesses.

 

7.2 At any time during any period of notice of termination (whether given by the
Company or by the Employee), the Company shall have the right in its absolute
discretion to assign reduced or alternative duties or no duties at all to the
Employee and shall be entitled to require the Employee to act at the direction
of the Company including the right to exclude the Employee from its premises
and/or prevent the Employee from discussing its affairs with the Company’s
employees, agents, subcontractors, vendors or Clients. If the Company exercises
its rights under this Clause 7.2, the Employee’s entitlement to salary and other
vested contractual benefits shall continue subject always to the relevant scheme
or policy relating to such benefits. For the avoidance of doubt, at all times
during such period, the Employee shall continue to be bound by the same
obligations to the Company as were owed prior to the commencement of the notice
period.

 

8. PROPRIETARY INFORMATION

 

8.1 The Employee will obtain or create Proprietary Information in the course of
his involvement in the MF Global Group’s activities and may already have
Proprietary Information. The Employee agrees that the Proprietary Information is
the exclusive property of the MF Global Group, and that, during his employment,
he will use and disclose Proprietary Information only for the MF Global Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the MF Global Group. After his employment, the Employee will not use or
disclose any Proprietary Information. In addition, nothing in this Agreement
will operate to weaken or waive any rights the MF Global Group may have under
statutory or common law, or any other agreement, to the protection of trade
secrets, confidential business information and other confidential information.

 

6



--------------------------------------------------------------------------------

8.2 The Employee agrees to assign and transfer to the Company or its designee,
without any separate remuneration or compensation his entire right, title and
interest in and to all Inventions in the Field (as defined below), together with
all United States and foreign rights with respect thereto, and, at the Company’s
expense, to execute and deliver all appropriate patent and copyright
applications for securing United States and foreign patents and copyrights on
Inventions in the Field and to perform all lawful acts, including giving
testimony, and to execute and deliver all such instruments that may be necessary
or proper to vest all such Inventions in the Field and patents and copyrights
with respect thereto in the Company, and to assist the Company or any Related
Body Corporate in the prosecution or defense of any interference which may be
declared involving any of said patent applications, patents, copyright
applications or copyrights.

For the purposes of this Agreement, “Inventions in the Field” shall include any
discovery, process, design, development, improvement, application, technique or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived, created, discovered, invented or made by the
Employee, individually or jointly with others (whether on or off the MF Global
Group’s premises or during or after normal working hours), while in the employ
of the Company or any Related Body Corporate, and which was or is directly or
indirectly related to the business of MF Global Group, or which resulted or
results from any work performed by, or use of any documents, property or other
personal property of the MF Global Group (whether tangible or intangible and
whether owned, leased or contracted for) by, the Employee, any employee or
agents of MF Global Group.

 

9. SPECIAL CONDITIONS

 

9.1 Notwithstanding anything to the contrary in this Agreement, this Agreement
should be read and construed subject to the special conditions, if any, set out
in Item 17 of the Schedule.

 

9.2 It is hereby agreed and declared that notwithstanding anything herein
contained, any breach (whether by act, omission, default or negligence) of the
covenants, conditions and stipulations herein contained which arises from or is
in consequence of the act, omission, default or negligence of the Employee,
shall not be considered a breach by the MF Global Group.

 

9.3 The MF Global Group shall not be liable for any loss, damage or liabilities
whatsoever suffered by the Employee as a result of the act, omission, negligence
or default of the Employee and the Employee shall indemnify the MF Global Group
from all such loss, damage or liabilities.

 

9.4 The Employee agrees that the MF Global Group shall not be liable for any
loss, damage or liabilities whatsoever suffered by the Employee if the
employment of the Employee under this Agreement is terminated by reason of the
liquidation of the Company or any Related Body Corporate for purposes of
reconstruction or amalgamation.

 

9.5 For the avoidance of doubt, any amendment, review, modification or
termination of this Agreement or the provision of any consent or approval
hereunder (including the review of remuneration at the times specified in
Item 14 of the Schedule) or any notice or communication given or to be given by
the Company may only be effected or done by the Directors on behalf of the
Company or such other person (other than the Employee) as the Directors may
appoint for such purpose.

 

7



--------------------------------------------------------------------------------

10. DISMISSAL

Notwithstanding Clause 3.2, the Company may by notice in writing summarily, and
without any further obligation (including under Clause 3.2), terminate for
“Cause” the employment of the Employee under this Agreement:

 

  (a) if the Employee commits any act of gross negligence or misconduct in
connection with or affecting the business or affairs of the MF Global Group;

 

  (b) in the event of any serious breach or repeated breach (after prior
warning) or non- observance by the Employee of any of his obligations under this
Agreement;

 

  (c) if the Employee becomes bankrupt or suspends payment or compounds with or
assigns his estate for the benefit of his creditors or any of them;

 

  (d) if the Employee refuses or neglects to comply with any lawful and
reasonable order given to him by the Directors or any other persons duly
authorised by the Directors, the Chief Executive Officer or any other person
authorised by the Company;

 

  (e) if the Employee is convicted of any criminal offence, including, without
limitation, an offence involving fraud, dishonesty or insider dealing (excluding
however a traffic offence which could not result in imprisonment);

 

  (f) if the Employee is guilty of fraud or dishonesty or engages in or engaged
in conduct tending to bring himself or the Company or any Related Body Corporate
into disrepute;

 

  (g) if the Employee wilfully and materially breaches the MF Global Group’s
written code of conduct and business ethics or other material written policy,
procedure or guideline relating to personal conduct in effect from time to time
or Clauses 8,13 or 17;

 

  (h) if the Employee wilfully attempts to obstruct or fails to cooperate with
any internal investigation by the Company or any Related Body Corporate or any
Investigation by governmental or self-regulatory entity;

 

  (i) if the Employee fails to obtain or maintain any valid licences necessary
for the Employee to perform the Employee’s duties or responsibilities to the MF
Global Group under this Agreement, if the Company has advised the Employee of
the requirement to hold the license; or;

 

  (j) if the Employee becomes disqualified or barred by any governmental,
regulatory or self-regulatory authority from serving in the capacity
contemplated by this Agreement or the Employee loses any governmental or
self-regulatory license that is reasonably necessary for the Employee to perform
the Employee’s responsibilities to the MF Global Group under this Agreement, if
(1) the disqualification, bar or loss continues for more than 60 days and
(2) during that period the MF Global Group uses its good faith efforts to cause
the disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment Is not permissible, he will be placed
on paid leave (to the extent legally permissible).

For purposes of this definition, (1) no act or omission by the Employee will be
“wilful” unless it is made by him in bad faith or without a reasonable belief
that his act or omission was in

 

8



--------------------------------------------------------------------------------

the best interests of the MF Global Group and (2) any act or omission by the
Employee based on authority given pursuant to a resolution duly adopted by the
Directors will be deemed made in good faith and in the best interests of the MF
Global Group.

 

11. RESIGNATION FROM OFFICES

Upon the termination for whatever reason of his employment under this Agreement,
the Employee shall, at the request of the Company, immediately resign from all
offices held by him in the Company and any Related Body Corporate. Should the
Employee fail to do so, the Company is hereby irrevocably authorised to appoint
some person in the Employee’s name and on the Employee’s behalf to sign any
documents and to do such other things which are required to give effect thereto.

 

12. RETURN OF DOCUMENTS

Upon termination for whatever reason of his employment under this Agreement:

 

  12.1 the Employee shall deliver to the Company or its authorised
representatives all plans, statistics, documents, records, papers, credit cards,
keys and other items of whatsoever nature in his possession or control and
relating in any way to the business or affairs of the Company or any Related
Body Corporate;

 

  12.2 the Employee is not entitled to retain a copy of any item referred to in
Clause 12.1 in whatever forms or medium except as may be reasonably necessary
for the Employee’s personal records, employment history, tax liabilities in any
jurisdiction and in connection with any actual or potential Employment Matter
(as defined in Clause 23.2) or the enforcement of the Employee’s rights under
this Agreement; and

 

  12.3 the Employee shall deliver to the Company or its authorised
representatives within 30 days of termination of his employment a written
certification that he does not possess any item or copy thereof referred to in
Clause 12.1 in whatever forms or medium, other than as permitted by Clause 12.2.

 

13. CONFLICTS OF DUTY

During the continuance of the Employee’s employment, the Employee shall not
without the Company’s prior written approval:

 

  (a) be engaged or interested, either directly or indirectly, in any capacity
in any trade, business or occupation; or

 

  (b) in any manner take part in or lend his name, counsel or assistance to any
person or party in any capacity whatsoever for any purpose;

in each case, (1) which would or could reasonably expected to be competitive
with the business of the MF Global Group, (2) that would or could reasonably be
expected to have any appearance of a conflict with his duties and
responsibilities under this Agreement, or (3) that may adversely reflect upon or
affect the reputation of the MF Global Group or the Employee.

 

9



--------------------------------------------------------------------------------

14. CONTINUING OBLIGATIONS

The termination of this Agreement or of the employment of the Employee under
this Agreement does not operate to terminate the provisions of Clauses 8, 11,
12, 15, 16, 17 to 23 and Clause 4.2 to the extent to which it relates to item 10
of the Schedule, which (subject as expressly provided) remain in full force and
effect and binding on the Employee and the Company without limit in point in
time notwithstanding termination of this Agreement.

 

15. TRANSITION AND OTHER ASSISTANCE

Between the time that a notice of termination has been given and the effective
date of the termination, the Employee will take all actions the MF Global Group
may reasonably request to maintain for the MF Global Group the business,
goodwill and business relationships with any Clients. In addition, while the
Employee is employed, and continuing after the termination of his employment
with the Company, upon receipt of reasonable notice from the Company (including
outside counsel), the Employee will respond and provide information with regard
to matters in which the Employee has knowledge as a result of his employment
with the MF Global Group, and will provide assistance to the MF Global Group in
the defense or prosecution of any claim that may be made by or against the MF
Global Group. Such cooperation shall include, without limitation, serving as a
witness at trial or hearing, being deposed, and preparation for the same or
otherwise cooperating with the MF Global Group as determined to be necessary by
the MF Global Group (including outside counsel) at its sole discretion, for the
defense or prosecution of a claim.

The MF Global Group shall reimburse the Employee for all pre-approved,
reasonable expenses in connection therewith, including travel expenses, and
shall compensate the Employee at a daily rate equal to his salary on the date
his employment terminated, divided by 200, with all days used for preparation,
travel and other related matters being included for purposes of determining the
compensation due to him. The MF Global Group shall provide the Employee with
notice at least 20 days prior to the date on which any such cooperation is
required.

 

16. NOTICES

 

16.1 A notice, approval, consent or other communication in connection with this
Agreement:

 

  (a) must be in writing; and

 

  (b) must be delivered personally to or left at or sent by prepaid ordinary
post (airmail if posted to or from a place outside the country in which the
address is located) to the address of the addressee, or be sent by e-mail to the
Employee’s private e-mail address specified in Item 12 of the Schedule, or if
the addressee notifies another address, or email then to that address.

 

16.2 A notice, approval, consent or other communication takes effect from the
time it is received unless a later time is specified in it.

 

16.3 A letter, facsimile, or e-mail is taken to be received:

 

  (a) in the case of a posted letter, on the third (seventh, if posted to or
from a place outside the country in which the address is located) day after
posting;

 

10



--------------------------------------------------------------------------------

  (b) in the case of a facsimile, on production of a transmission report by the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient;

 

  (c) in the case of an e-mail, on receipt of a notice of delivery (or
equivalent confirmation).

 

17. POST-EMPLOYMENT RESTRICTION

 

17.1 The Employee acknowledges that:

 

  (a) the information gained by the Employee in the performance of his duties
under this Agreement is not or may not be known by the general public or by the
majority of those engaged in the business of providing similar services in
financial or other derivatives or cash securities;

 

  (b) by virtue of his employment under this Agreement, he has obtained and will
obtain confidential information as to the business, operations and organisation
of the Company and any of its Related Bodies Corporate including, without
limitation, the names of customers, representatives, directors, suppliers and
consultants and their operations which belong exclusively to and is of
substantial value to the Company and its Related Bodies Corporate and, in view
of the Employee’s access to Proprietary Information and the Employee’s
importance to the MF Global Group, if the Employee competes with the MF Global
Group for some time after his employment, the MF Global Group will likely suffer
significant harm;

 

  (c) he has and will acquire information in the course of his employment which
can be expected to be of value to a company, firm or other business entity
engaged that is a Competitive Enterprise;

 

  (d) he will, in the ordinary course of his employment under this Agreement
have material or direct dealings with the clients and customers of the Company
and with one or more of its Related Bodies Corporate, and will acquire personal
knowledge and influence over such clients and customers; and

 

  (e) he will have material or direct dealings with, or executive authority or
responsibility over, employees of the Company and any of its Related Bodies
Corporate,

and that accordingly, the Employee agrees to be bound by this Clause 17 in order
to protect the legitimate interests of the Company and its Related Bodies
Corporate.

 

17.2 Until the end of the Restraint Period, the Employee will not directly or
indirectly:

 

  (a) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

  (b) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with the Employee’s association engage, or directly or indirectly
manage or supervise personnel engaged, in any activity:

(1) that is substantially related to any activity that the Employee was engaged
in,

 

11



--------------------------------------------------------------------------------

(2) that is substantially related to any activity for which the Employee had
direct or indirect managerial or supervisory responsibility, or

(3) that calls for the application of specialized knowledge or skills
substantially related to those used by the Employee in the Employee’s
activities,

in each case, for the MF Global Group at any time during the last twelve
(12) months of his employment with MF Global.

 

17.3 Until the end of the Restraint Period, the Employee will not attempt to
Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the MF Global Group.

 

17.4 Until the end of the Restraint Period, the Employee will not attempt to
Solicit anyone who is then an employee of the MF Global Group (or who was an
employee of the group within the prior six (6) months) to resign from the MF
Global Group or to apply for or accept employment with any Competitive
Enterprise.

 

17.5 Before the Employee accepts employment with any other person or entity
during the Restraint Period, the Employee will provide the prospective employer
with written notice of the provisions of this Clause 17. The Employee will
deliver a copy of the notice required by the preceding sentence to the Company
no later than 30 days after commencing employment with such prospective
employer.

 

17.6 The Employee acknowledges and agrees that the provisions of Clauses 17.2,
17.3, 17.4, and 17.5 shall be binding.

 

17.7 The Employee will not disparage the Company, any of its Related Bodies
Corporate or their respective businesses, Clients, directors, officers,
shareholders, products or services and will not interfere with their
relationships with their Clients, subcontractors, employees, consultants,
shareholders, suppliers, bankers or others. This applies both during the period
of the Employee’s employment under this Agreement and during the Restraint
Period.

 

17.8 At no time after the termination of his employment under this Agreement
shall the Employee directly or indirectly represent himself as being interested
in or employed by or in any way connected with the Company or with any Related
Body Corporate, other than as a former employee of the MF Global Group.

 

17.9 The Employee acknowledges that monetary damages alone would not be adequate
compensation to the MF Global Group for a breach of Clause 8 or Clauses 17.2,
17.3, 17.4 and/or 17.7 and that the MF Global Group is entitled to seek a
restraining order or an injunction, a decree or otherwise, as may be appropriate
to ensure compliance with the provisions of any or all of the foregoing Clauses
(as the case may be) from a court of competent jurisdiction if:

 

  (a) the Employee fails to comply or threatens to fail to comply with Clause 8
or Clause 17; or

 

  (b) the Company has reason to believe the Employee will not comply with Clause
8 or Clause 17.

No waiver of any such breach or violation shall be implied from the forbearance
or failure by the Company to take action in respect of such breach or violation.

 

12



--------------------------------------------------------------------------------

17.10 The Employee agrees that, having regard to all the circumstances, the
restrictions contained in Clause 8 and Clauses 17.2, 17.3, 17.4, and 17.7 are
reasonable and necessary for the protection of the Company and any Related Body
Corporate and that they do not bear harshly upon him.

 

17.11 The parties agree that each provision of Clause 8 and Clauses 17.2, 17.3,
17.4 and 17.7 shall be read and construed independently of the other
restrictions so that if one or more are found to be void or unenforceable as an
unreasonable restraint of trade or for any other reason the remaining
restrictions shall not be affected.

 

17.12 The parties agree that notwithstanding the foregoing, if any restriction
is found to be void but would be valid and enforceable if some part of it were
deleted or modified, that restriction shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.

 

17.13 The restrictions in this Clause 17 are held by the Company for itself and
on trust for such other Related Bodies Corporate and shall be enforceable by the
Company on behalf of each such other Related Bodies Corporate as though that
Related Body Corporate was a party to this Agreement.

 

17.14 Without prejudice to Clause 17.13 and to the rights and remedies of the
Company under this Clause 17 (which are hereby expressly and entirely reserved),
the Company may request the Employee to, and upon any such request the Employee
shall, enter into a direct agreement (at the cost and expense of the Company)
with such other Related Body Corporate as the Company may direct whereby the
Employee will accept restrictions in substantially the same form and with
substantially the same content as those included in this Clause 17.

 

17.15 The Employee undertakes with the Company that he will observe any
substitute restrictions (in place of those set out in Clauses 17.2, 17.3, 17.4
and 17.7) as the Company may from time to time specify in writing which are in
all respects no more restrictive in extent than those specified in Clauses 17.2,
17.3, 17.4 and 17.7.

 

18. RECOUPMENT

 

18.1 In the event of a restatement of the Company’s consolidated financial
statements (beginning with the financial statements for the quarterly period
ending December 31, 2010), the Company shall have the right to take appropriate
action to recoup from the Employee any portion of any bonus and other equity or
non-equity compensation received by the Employee the grant of which was tied to
the achievement of one or more specific performance targets, with respect to the
period for which such financial statements are or will be restated (“Recoupment
Amount”), regardless of whether the Employee engaged in any misconduct or was at
fault or responsible in any way for causing the restatement, if, as a result of
such restatement, he otherwise would not have received such bonus or other
compensation (or portion thereof). In the event the Company is entitled to, and
seeks, recoupment under this Clause 18, the Employee shall promptly reimburse
the Recoupment Amount to which the Company is entitled to recoup hereunder. In
the event the Employee fails to make prompt reimbursement of any such Recoupment
Amount to which the Company is entitled to recoup and as to which the Company
seeks recoupment hereunder, the Employee acknowledges and agrees that the
Company shall have the right to (i) deduct such Recoupment Amount from the
compensation or other payments due to the Employee from the Company or (ii) to
take any other appropriate action to recoup such Recoupment Amount.

 

13



--------------------------------------------------------------------------------

For purposes of this Clause 18, the Recoupment Amount shall be calculated on an
after-tax basis unless such restatement results from the Employee’s misconduct
within the meaning of Section 304 of the U.S. Sarbanes-Oxley Act of 2002.

 

18.2 The Employee acknowledges that the Company does not waive its right to seek
recoupment of any Recoupment Amount as described under this Clause 18 for
failure to demand repayment or reduce the payments made to the Employee. Any
such waiver must be done in a writing that is signed by both the Company and the
Employee.

 

18.3 The rights contained in this Clause 18 shall be in addition to, and shall
not limit, any other rights or remedies that the MF Global Group may have under
law or in equity, including, without limitation, any rights the Company may have
under any other MF Global Group recoupment policy or other agreement or
arrangement with the Employee.

 

19. SURVIVAL

The termination of the Employee’s employment howsoever arising shall not affect
such of the terms hereof as are expressed to operate or have effect thereafter
and shall be without prejudice to any right of action already accrued to the
Company in respect of any breach or default by the Employee.

 

20. ENTIRE AGREEMENT

This Agreement is the entire agreement between the Employee and the Company with
respect to the relationship contemplated by this Agreement and supersedes any
earlier agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

21. SUCCESSORS AND ASSIGNMENT

 

21.1 If the Employee dies all amounts to which the Employee would have been
entitled under this Agreement but for his death will be payable by the Company
to the Employee’s estate.

 

21.2 The Employee may not assign this Agreement without the Company’s consent
Also, except as required by law, the Employee’s right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Clause 21.2, whether voluntary or involuntary, will be void.

 

21.3 The Employee agrees that the Company may assign (or reassign), at any time
or from time to time, its obligations under this Agreement to any Related Body
Corporate. In the case of such assignment (or reassignment), unless otherwise
specified by the Company in the writing, the applicable Related Body Corporate
shall become the “employer” of the Employee. The Related Body Corporate to whom
this Agreement is being initially assigned is set forth in Item 18. For the
avoidance of doubt, there shall be no duplication of compensation or benefits
where the obligations of the Company hereunder are performed by another Related
Body Corporate (or vice versa).

 

14



--------------------------------------------------------------------------------

22. THIRD PARTY BENEFICIARIES

Subject to Clause 21, this Agreement will be binding on, inure to the benefit of
and be enforceable by the parties and their respective heirs, personal
representatives, successors and assigns. This Agreement does not confer any
rights, remedies, obligations or liabilities to any entity or person other than
the Employee and the Company and the Employee’s and the Company’s permitted
successors and assigns.

 

23. GOVERNING LAW AND JURISDICTION

 

23.1 This Agreement and the transactions contemplated by this Agreement shall be
governed by and construed in accordance with the laws from time to time in force
in the jurisdiction specified in Item 13 of the Schedule.

 

23.2 Subject to the provisions of this Clause 23, any controversy or claim
between the Employee and the MF Global Group arising out of or relating to or
concerning this Agreement, or any aspect of the Employee’s employment with the
Company or the termination of that employment (together, an “Employment Matter”)
will be finally settled by arbitration in the County of New York administered by
the American Arbitration Association under its Commercial Arbitration Rules then
in effect. However, the rules will be modified in the following ways: (1) each
arbitrator will agree to treat as confidential evidence and other information
presented to the same extent as the information is required to be kept
confidential under Clause 8, (2) a decision must be rendered within 10 business
days of the parties’ closing statements or submission of post-hearing briefs and
(3) the arbitration will be conducted before a panel of three arbitrators, one
selected by the Employee within 10 days of the commencement of arbitration, one
selected by the Company in the same period and the third selected jointly by
these arbitrators (or, if they are unable to agree on an arbitrator within 30
days of the commencement of arbitration, the third arbitrator will be appointed
by the American Arbitration Association; provided that the arbitrator shall be a
partner or former partner at a nationally recognized law firm other than a law
firm, or individual, who provided services to the Company or the Employee at any
time during the previous 10 years). Notwithstanding the preceding, to the extent
the rules of any self- regulatory organization applicable to the MF Global Group
require an Employment Matter to be arbitrated by different arbitration rules,
such required arbitration rules will apply.

 

23.3 Limitation on Damages. The Employee and the MF Global Group agree that
there will be no punitive damages payable as a result of any Employment Matter
and agree not to request punitive damages.

 

23.4 Injunctions and Enforcement of Arbitration Awards. The Employee or the MF
Global Group may bring an action or special proceeding in a state or federal
court of competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Clause 23.2. Also, the MF Global Group may bring such an
action or proceeding, in addition to its rights under Clause 23.2 and whether or
not an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Clauses 8 and 17. The Employee
agrees that (1) his violating any part of Clauses 8 and 17 can cause damage to
the MF Global Group that cannot be adequately compensated by monetary damages
alone,, (2) the MF Global Group therefore is entitled to seek an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of those Clauses, (3) no proof will be required that monetary damages
for violations of those Clauses would be difficult to calculate and that
remedies at law would be inadequate.

 

23.5

Jurisdiction and Choice of Forum. The Employee and the MF Global Group
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in the County of

 

15



--------------------------------------------------------------------------------

 

New York over any Employment Matter that is not otherwise arbitrated or resolved
according to Clause 23.2. This includes any action or proceeding to compel
arbitration or to enforce an arbitration award. Both the Employee and the MF
Global Group (1) acknowledge that the forum stated in this Clause 23.5 has a
reasonable relation to this Agreement and to the relationship between the
Employee and the MF Global Group and that the submission to the forum will apply
even if the forum chooses to apply non-forum law, (2) waive, to the extent
permitted by law, any objection to personal jurisdiction or to the laying of
venue of any action or proceeding covered by this Clause 23.5 in the forum
stated in this Clause, (3) agree not to commence any such action or proceeding
in any forum other than the forum stated in this Clause 23.5 and (4) agree that,
to the extent permitted by law, a final and non-appealable judgment in any such
action or proceeding in any such court will be conclusive and binding on the
Employee and the MF Global Group. However, nothing in this Agreement precludes
the Employee or the MF Global Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Clauses 23.2, 23.4 and
this Clause 23.5.

 

23.6 Waiver of Jury Trial. To the extent permitted by law, the Employee and the
MF Global Group waive any and all rights to a jury trial with respect to any
Employment Matter.

 

16



--------------------------------------------------------------------------------

SCHEDULE

 

Item 1

Employee

  

Name: Michael Blomfield

Address: [                    ]

NRIC/Passport: [                    ]

Item 2

Position

   Managing Director of the Asia Pacific Region

Item 3

Duties and Powers

   To act on behalf of the MF Global Group as Managing Director of the Asia
Pacific Region. The Employee shall report to the Chief Executive Officer of the
Company or any other person designated by the Chief Executive Officer or the
Directors, The Employee’s primary work location will be Singapore.

Item 4

Term

   The Term shall commence on November 15, 2010 (“Commencement Date”).

Item 4b

Working Hours

   As required for the normal operation of the business.

Item 5

Period of Notice

   Sixty (60) days.

Item 6

Salary

   Payable, in accordance with customary payroll practices, from the
Commencement Date at the rate of USD41,667 per month (USD500,000 per annum) net
of statutory deductions.

Item 7

Bonuses/Incentive Awards

  

(a)    Within thirty (30) days after your Commencement Date, the Company shall
pay the Employee a one-time lump sum cash payment in the amount of USD300,000
(the “Sign-On Bonus”). If at any time during the two-year period following the
Commencement Date, the Employee’s employment with the Company terminates for any
reason except for (i) death, (ii) permanent disability (as certified by a doctor
of the Company’s choosing), (iii) or the Company making the Employee’s position
redundant or terminating the Employee’s employment other than for Cause (as
described in the Agreement), the Employee shall be required to return a portion
of the Sign-On Bonus equal to the net after-tax

 

17



--------------------------------------------------------------------------------

  

amount of the Sign-On Bonus (after application of all refunds and credits as a
result of such repayment) multiplied by the difference of one minus a fraction,
the numerator of which is the number of completed quarters since the
Commencement Date and the denominator of which is eight (8). Such amount shall
be returned to the Company no later than thirty (30) days following such
termination date.

  

(b)    The Employee’s target incentive award for the fiscal year ending March
31, 2011 is USD750,000 (the “Target”). This incentive award will be determined
based on the achievement of individual and performance goals under the terms of
the applicable bonus plan or programs established by the Board of Directors (or
a committee of the Board), provided that the Employee’s incentive award for the
fiscal year ending March 31, 2011 will be not less than USD500,000. Such
incentive award may be paid in cash or in the form of deferred instruments under
the Long Term incentive Program (“LTI”) as amended from time to time. The
deferred instruments will be subject to the vesting, leaver and other provisions
of the rules of the LTI and the Employee’s award agreement. The Company reserves
the right to amend the terms of the LTI from time to time. The proportion of the
incentive award paid in deferred instruments, if any, will be determined by the
Board (or a committee of the Board), and delivered to the Employee when annual
incentive awards are paid to similarly situated employees of the Company,
generally in June each year. Accordingly, the Company anticipates that the
incentive award (cash and deferred instruments) for the fiscal year ending March
31, 2011 will be delivered to the Employee in June 2011. For future years, the
Board (or a committee of the Board) will act in good faith to establish your
annual target incentive award for each fiscal year evaluating job
responsibilities, similarly situated employees, and external market practices.

  

(c)    For the avoidance of doubt, the Employee is only entitled to be paid a
bonus/incentive award on condition that the Employee is in the Company’s
employment in good standing as at the date such bonus/incentive award is paid
(and not under any notice of termination).

  

(d)    To the extent any bonus amount or incentive award is being made in
connection with a termination of employment, such payment is conditioned on
delivery by the Employee of a valid general release and waiver of claims, in a
form satisfactory to the Company.

 

18



--------------------------------------------------------------------------------

Item 8

Long Term Incentives

  

 

Subject to approval of the Compensation Committee of the Board of Directors,
which administers the LTI and ultimately reviews and approves the compensation
recommendations made by management, the Company shall grant, with respect to the
fiscal year ending March 31, 2011, the Employee an equity award of at least
USD750,000 in the form of restricted stock units, subject to the terms of the
LTI. Such grant shall be made when other grants are made to similarly situated
employees of the Company, generally in May each year. Accordingly, the Company
anticipates that the grant for the fiscal year ending March 31, 2011 will be
made to the Employee in May 2011.

Item 9

Benefits/Entitlements

         (a)    The Company shall reimburse reasonable client entertainment and
business expenses incurred by the Employee subject to the Company’s review and
approval.    (b)    The Employee shall be entitled to such medical benefits and
insurance as may be extended to other similarly situated employees or as
required by law.    (c)    The Company will arrange for and bear the reasonable
and customary cost of either moving or storing the Employee’s household goods in
Sydney during his expatriate assignment, subject to approval of the Global Head
of Human Resources. Reimbursement for storage will be for a period of three
years, after which it will be subject for review.    (d)    The Company will
reimburse expenses associated with a home-finding trip to Singapore for a period
of seven (7) days for the Employee and his spouse and dependent children.
Business-class air travel, hotel, meals and incidental travel expenses will be
reimbursed, and fees associated with a real estate agent’s services will be
borne directly by the Company.    (e)    The Company will enter into a property
lease on behalf of the Employee, The Employee is required to make lease payments
directly to the property manager, and in turn the Employee will be paid a
differential Housing Allowance of an amount to be determined. This will be based
on published housing cost information provided by Deloitte. This amount will be
paid through the Company’s normal payroll process. To the extent that this will
be considered taxable income, the monthly amount will be “grossed up” for taxes.
The housing differential allowance will be reviewed after three (3) years and is
subject to the approval of the Global Head of Human Resources,

 

19



--------------------------------------------------------------------------------

   (f)   Whilst employed in Singapore, the Company will pay for Property
Management Services to rent out the Employee’s Primary Residence in Australia.
This shall be for the services of a Real Estate / Property Manager only and
shall exclude the cost of maintenance and repairs.    (g)   The Company shall
cover the cost of Private School tuition for the Employee’s children at a school
of the Employee’s choosing. This shall be limited to school fees and other dues,
and does not include other services or incidentals related to their education.
   (h)   The Company shall cover the reasonable cost of membership of such
social club as the Employee may nominate, subject to approval of the Global Head
of Human Resources, during his employment. Subject to entertainment expenses
duly incurred under Item 9 (a), the employee shall be solely responsible for all
costs and outgoings for his use of the facilities of his nominated club. The
last payment of the Club Membership shall be prorated according to the number of
completed months during which the Employee is employed by the company for the
corresponding Financial Year, and the Employee shall reimburse the Company
forthwith upon the Company’s request with the amount of any overpayment of the
Club Membership Fees made by the Company.    (i)   The Company shall cover the
cost of an automobile and driver to be used by the Employee and his family at
his discretion.    (j)   The Company shall arrange for legal counsel to assist
the Employee in applying for the appropriate work permit to work in Singapore.
The Company will pay for the costs associated with the Employee obtaining such
work permit, including the legal fees of such legal counsel.    (k)   The
Company will make available to the Employee an accounting firm selected by the
Company to assist the Employee (up to twenty hours of service per year, any
excess to which must be approved in advance by the Global Head of Human
Resources) in his preparation and filing of Australia and Singapore tax filings
with respect to each full year (and partial year, if applicable) during which
the Employee is in assignment overseas. Fees and expenses associated with the
preparation of the Employee’s tax filings will be paid by the Company.    (I)  
The Company shall cover the cost of Business Class airfares for the Employee,
his spouse and dependent children for return travel to Australia twice per year

 

20



--------------------------------------------------------------------------------

Item 10

Repatriation

  The Company will either pay directly or reimburse the Employee for costs
associated with the Employee’s relocation back to Australia immediately [(and in
any event within 90 days)] following the Employee’s cessation of employment with
the Company for any reason provided the Employee relocates back to Australia
prior to commencing employment with a new employer:  

1.

   In connection with the Employee’s relocation back to Australia, the Company
will provide the Employee with an allowance of USD10,000 net of applicable
income taxes, to cover miscellaneous costs, plus a shipping allowance equal to
what was spent to move to Singapore. Any amount in excess of that will be at the
discretion of the Global Head of Human Resources.  

2.

   The Company will reimburse the Employee for business class airfare for a
one-way flight for the Employee and family to relocate from Singapore to
Australia following the cessation of employment.  

3.

   Upon repatriation the Company will be responsible for the balance of the
property lease relating to the Employee’s residence.

Item 11

Annual Leave

  Twenty (20) days for every calendar year and pro-rated for any period during
the Term that is less than a full calendar year.

Item 12

Address for service of Notice

 

 

The Company:     MF Global Holdings Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

 

Attention:   Mr. Thomas Connolly

Global Head of HR

  Facsimile:            +1 212 589 6250  

The Employee:     via email: [                    ]

Singapore address to be advised.

If relocated to Australia:

[                    ], Australia

Item 13

Jurisdiction

  State of New York.

Item 14

Salary Review

  Salary review is, at present, conducted in June of every year and may be
changed at any time at the discretion of the Company.

 

21



--------------------------------------------------------------------------------

Item 15

Medical Leave for

Illness

    

 

Fourteen (14) days. Medical leave must be supported by a certificate issued by a
registered medical practitioner.

Item 16

Restraint Period

    

 

The period commencing on (and including) the date of termination of the
Employee’s employment under this Agreement and ending on the date six (6) months
thereafter (or such other period as determined by law, whichever is the
shorter). During the Restraint Period, or until such time as the Employee is
alternatively employed in accordance with Clause 17, the Employee will continue
to receive Salary in accordance with Item 6.

Item 17

Special Conditions

     Nil

Item 18

Assignment

    

 

This Agreement is being initially assigned to MF Global Singapore Pte. Limited
(and may be further assigned or reassigned to any member of the MF Global
Group).

EXECUTED as an Agreement by the parties here to the day and year first above
mentioned.

 

LOGO [g123923g95s76.jpg]

    

LOGO [g123923g59e43.jpg]

Thomas F. Connolly

Global Head of Human Resources

for and on behalf of

MF Global Holdings Ltd.

    

Cara Walters

Head of Human Resources - Asia-Pacific

for and on behalf of

MF Global Singapore Pte Limited

 

LOGO [g123923g27l33.jpg]

Michael Blomfield

Passport: Australian Passport: [                    ]

 

22